Exhibit 10.70

FORM OF

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is made as of
the [            ] day of April, 2007, between DYNEGY INC., a Delaware
corporation (“Dynegy”), and all of its Affiliates (collectively, the “Company”),
and Bruce A. Williamson (“Employee”). A copy of the Dynegy Inc.
[                                        ] Incentive Plan (the “Plan”) is
annexed to this Agreement and shall be deemed a part of this Agreement as if
fully set forth herein. Unless the context otherwise requires, all terms that
are not defined herein but which are defined in the Plan shall have the same
meaning given to them in the Plan when used herein.

1. The Grant. The Compensation and Human Resources Committee of the Board of
Directors (the “Committee”) granted to Employee on April [            ], 2007
(“Effective Date”), as a matter of separate inducement and not in lieu of any
salary or other compensation for Employee’s services, the right and option to
purchase (the “Option”), in accordance with the terms and conditions set forth
in the Plan and in this Agreement, an aggregate number of [                    ]
shares (the “Shares”) of Class A common stock of Dynegy, $0.01 par value per
share (the “Common Stock”), at a price of $[                    ] per share (the
“Exercise Price”). Employee acknowledges receipt of a copy of the Plan, and
agrees that the Option shall be subject to all of the terms and provisions of
the Plan, including future amendments thereto, if any, pursuant to the terms
thereof, and to all of the terms and conditions of this Agreement. The Option
shall not be treated as an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”). The
Exercise Price is, in the judgment of the Committee, not less than one hundred
percent (100%) of the Fair Market Value of a share of the Common Stock on the
Effective Date. If it is subsequently determined by the Committee, in its sole
discretion, that the terms and conditions of this Agreement and/or the Plan are
not compliant with Code Section 409A, or any Treasury regulations or Internal
Revenue Service guidance promulgated thereunder, this Agreement and/or the Plan
may be amended accordingly.

2. Exercise. Subject to the provisions, limitations and other relevant
provisions of the Plan and of this Agreement, and the earlier expiration of the
Option as herein provided, Employee may exercise the Option to purchase some or
all of the Shares as follows:

(a) The Option shall become exercisable in three cumulative equal annual
installments as follows:

(i) on the first anniversary of the Effective Date, the right to purchase
one-third of the aggregate number of Shares shall become exercisable without
further action by the Committee;

(ii) on the second anniversary of the Effective Date, the right to purchase an
additional one-third of the aggregate number of Shares shall become exercisable
without further action by the Committee; and

(iii) on the third anniversary of the Effective Date, the right to purchase the
remaining one-third of the aggregate number of Shares shall become exercisable
without further action by the Committee.

 

1



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement, the unexercised
portion of the Option, if any, will automatically and without notice terminate
and become null and void upon the expiration of ten (10) years from the
Effective Date of the Option.

(c) Any exercise by Employee of the Option, or portion thereof, shall be
conducted by delivery of an irrevocable notice of exercise to the Company or its
designee as provided in the Plan. In no event shall Employee be entitled to
exercise the Option for less than a whole Share.

(d) Notwithstanding any other provision of this Agreement, upon the occurrence
of a Change in Control, the Option shall become fully vested and immediately
exercisable in full on the date of the Change in Control. For purposes hereof,
“Change in Control” shall mean the occurrence of any of the following events:
(i) a merger of Dynegy with another entity, a consolidation involving Dynegy, or
the sale of all or substantially all of the assets or equity interests of Dynegy
to another entity if, in any such case, (A) the holders of equity securities of
Dynegy immediately prior to such event do not beneficially own immediately after
such event equity securities of the resulting entity entitled to fifty-one
percent (51%) or more of the votes then eligible to be cast in the election of
directors (or comparable governing body) of the resulting entity in
substantially the same proportions that they owned the equity securities of
Dynegy immediately prior to such event or (B) the persons who were members of
the Board immediately prior to such event do not constitute at least a majority
of the board of directors of the resulting entity immediately after such event;
(ii) the dissolution or liquidation of Dynegy, but excluding a reorganization
pursuant to chapter 11 of Title 11, U.S. Code, as amended; (iii) a circumstance
where any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act, acquires or gains ownership or control
(including, without limitation, power to vote) of fifty percent (50%) or more of
the combined voting power of the outstanding securities of, (A) if Dynegy has
not engaged in a merger or consolidation, Dynegy, or (B) if Dynegy has engaged
in a merger or consolidation, the resulting entity; (iv) circumstances where, as
a result of or in connection with, a contested election of directors, the
persons who were members of the Board immediately before such election shall
cease to constitute a majority of the Board; or (v) the Board (or the Committee)
adopts a resolution declaring that a Change in Control has occurred. For
purposes of the “Change in Control” definition, (1) “resulting entity” in the
context of an event that is a merger, consolidation or sale of all or
substantially all of the subject assets or equity interests shall mean the
surviving entity (or acquiring entity in the case of an asset or equity interest
sale), unless the surviving entity (or acquiring entity in the case of an asset
sale) is a subsidiary of another entity and the holders of common stock of
Dynegy receive capital stock of such other entity in such transaction or event,
in which event the resulting entity shall be such other entity, and
(2) subsequent to the consummation of a merger or consolidation that does not
constitute a Change in Control, the term “Dynegy” shall refer to the resulting
entity and the term “Board” shall refer to the board of directors (or comparable
governing body) of the resulting entity.

 

2



--------------------------------------------------------------------------------

3. Termination of Employment. The Option may be exercised only while Employee
remains an employee of the Company and will terminate and cease to be
exercisable upon Employee’s termination of employment with the Company, except
that:

(a) if Employee shall die while in the employ of the Company, the Option awarded
hereunder shall immediately vest with respect to all of the remaining Shares and
become fully exercisable without further action by the Committee, and Employee’s
legal representative, or the person, if any, who acquired the Option by bequest
or inheritance or by reason of the death of Employee, may exercise the Option,
to the extent not previously exercised, in respect of any or all such Shares at
any time up to and including the date three (3) years after the date of death,
after which date the Option will automatically and without notice terminate and
become null and void; and

(b) if Employee’s employment with the Company terminates by reason of disability
(as defined in the Company’s long term disability program or plan in which
Employee is a participant or, if Employee does not participate in any such plan,
as defined in the Dynegy Inc. Long Term Disability Plan, as amended, or the
successor plan thereto), the Option awarded hereunder shall immediately vest
with respect to all of the remaining Shares and become fully exercisable without
further action by the Committee, and Employee may exercise the Option, to the
extent not previously exercised, in respect of any or all such Shares at any
time up to and including the date three (3) years after the date of termination
of Employee’s employment by reason of such disability, after which date the
Option will automatically and without notice terminate and become null and void;
and

(c) if Employee’s employment with the Company terminates by reason of retirement
by Employee following (i) the date on which such Employee has reached fifty-five
(55) years of age and (ii) at least five (5) years of service as an employee of
the Company or its subsidiaries, the Option awarded hereunder shall continue to
become exercisable in accordance with Section 2(a) of this Agreement, and
Employee may exercise the Option, to the extent not previously exercised, at any
time up to and including the date five (5) years after the date of termination
of Employee’s employment by reason of such retirement, or the end of the option
term, whichever is less, after which date the Option will automatically and
without notice terminate and become null and void; and

(d) if Employee’s employment with the Company terminates by reason of dismissal
by the Company for Cause, as such term is defined below, then the Option, to the
extent not previously exercised, will immediately, automatically and without
notice or further action by the Committee, terminate and become null and void;
and

(e) if Employee’s employment with the Company terminates by reason of dismissal
by the Company other than for Cause or by Employee due to a resignation
following a Constructive Termination, the Option awarded hereunder shall
immediately vest with respect to all remaining Shares and become fully
exercisable without further action of the Committee, and Employee may exercise
the Option, to the extent not previously exercised, at any time up to and
including the date three (3) years after the date of such termination of
employment; and

 

3



--------------------------------------------------------------------------------

(f) if Employee’s employment with the Company terminates by reason of
resignation by the Employee (other than a resignation as provided in Sections
3(e) or (g) hereof) and at a time when Employee was entitled to exercise the
Option, Employee may exercise the Option, to the extent not previously
exercised, with respect to any or all such number of Shares as to which the
Option was exercisable as of the date of Employee’s termination of employment,
at any time up to and including the date ninety (90) days after the date of
termination by reason of such resignation, after which date the Option will
automatically and without notice terminate and become null and void; and

(g) if Employee’s employment with the Company is terminated as a result of an
Involuntary Termination occurring within sixty (60) days before or within one
year after the effective date of a Change in Control, the Option shall become
fully vested and immediately exercisable in full on the effective date of the
Change of Control, and such Option shall remain exercisable from such date for
the lesser of: (i) five (5) years from the effective date of such Change in
Control; (ii) the remaining period of time for exercise of the Option hereunder
(irrespective of any mandatory exercise period specified herein that would
otherwise be triggered by the termination of employment of such Employee); or
(iii) such period of time (which period of time may end as early as the
consummation of a “Corporate Change,” as such term is defined in the Plan) as
the Committee may determine in connection with or in contemplation of a
Corporate Change in the exercise of its discretion under the Plan, with respect
to which the Committee has the discretion to, among other things, require the
surrender of stock options (which surrender may be in exchange for a cash
payment, if applicable) and to cancel such stock options upon the consummation
of a Corporate Change as further described in the Plan.

(h) For purposes of this Agreement:

“Cause” shall mean, and hence arise as a result of, as determined by the
Committee in its sole discretion, Employee’s (i) refusal to implement or adhere
to lawful policies or lawful directives of the Board of Directors; (ii) engaging
in conduct which is materially injurious (monetarily or otherwise) to the
Company (including, without limitation, misuse of the Company’s funds or other
property); (iii) misconduct or dishonesty directly related to the performance of
Employee’s duties for the Company or gross negligence in the performance of
Employee’s duties for the Company; (iv) conviction (or entering into a plea
bargain admitting criminal guilt) in any criminal proceeding involving a felony
or a crime of moral turpitude; (v) drug or alcohol abuse; (vi) continued failure
to perform Employee’s duties under the Employment Agreement (as defined below)
which is not cured within 10 days after written notice is provided to Employee
by the Company; or (vii) material breach of any other provision of the
Employment Agreement which is not cured within 10 days after written notice is
provided to Employee by the Company.

“Constructive Termination” shall be deemed to have occurred in the event that
(i) Employee’s Base Salary (as defined in the Employment Agreement) is reduced;
(ii) the Company materially breaches the Employment Agreement; or
(iii) Employee’s position is relocated outside of the Houston, Texas
metropolitan area.

 

4



--------------------------------------------------------------------------------

“Employment Agreement” shall mean the Employee’s employment agreement, as
amended, with Dynegy.

“Involuntary Termination” shall mean Employee’s employment is terminated by the
Company (or a successor thereto) without Cause, or by Employee following: (i) a
significant diminution in Employee’s responsibilities, authority or duties;
(ii) a reduction in Employee’s Base Salary; (iii) relocation of Employee’s
position outside the Houston, Texas metropolitan area; or (iv) a material breach
of the Employment Agreement by the Company.

4. Registration. The Company intends to register the Shares for issuance under
the Securities Act of 1933, as amended (the “Act”), and to keep such
registration effective throughout the period the Option is exercisable. In the
absence of such effective registration or an available exemption from
registration under the Act, issuance of the Shares will be delayed until
registration of such shares is effective or an exemption from registration under
the Act is available. The Company intends to use its best efforts to ensure that
no such delay will occur. In the event exemption from registration under the Act
is available upon an exercise of the Option, Employee (or the person permitted
to exercise the Option in the event of Employee’s death or incapacity), if
requested by the Company to do so, will execute and deliver to the Company, in
writing, such agreements and other documents containing such provisions as the
Company may require to assure compliance with applicable securities laws.

Employee agrees that the Shares will not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable federal or state
securities laws. Employee also agrees that (i) the certificates representing the
Shares may bear such legend or legends as the Committee in its sole discretion
deems appropriate in order to assure compliance with applicable securities laws
and (ii) the Company may refuse to register transfer of the Shares on the stock
transfer records of the Company, and may give related instructions to its
transfer agent, if any, to stop registration of such transfer, if such proposed
transfer would in the opinion of counsel satisfactory to the Company constitute
a violation of any applicable securities law.

5. Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of (a) the Company, (b) an Affiliate (as such term is defined in the
Plan) or (c) a corporation (or a parent or subsidiary of such corporation)
assuming or substituting a new option for the Option. Any question as to whether
and when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee in its sole discretion, and
its determination shall be final and binding on all parties.

6. Withholding Taxes. By Employee’s acceptance hereof, Employee hereby
(a) agrees to reimburse the Company or any Affiliate by which Employee is
employed for any federal, state or local taxes required by any government to be
withheld or otherwise deducted by such corporation in respect of Employee’s
exercise of the Option, (b) authorize the Company or any Affiliate by which
Employee is employed to withhold from any cash compensation paid to

 

5



--------------------------------------------------------------------------------

Employee or in Employee’s behalf, an amount sufficient to discharge any federal,
state and local taxes imposed on the Company, or the Affiliate by which Employee
is employed, and which otherwise has not been reimbursed by Employee, in respect
of Employee’s exercise of the Option and (c) agrees that the corporation by
which Employee is employed, may, in its discretion, hold the stock certificates
to which Employee is entitled upon exercise of the Option, as security for the
payment of the aforementioned withholding tax liability, until cash sufficient
to pay that liability has been accumulated, and may, in its discretion, effect
such withholding by retaining Shares issuable upon the exercise of the Option
having a Fair Market Value on the date of exercise which is equal to the amount
to be withheld.

7. Miscellaneous.

(a) This grant is subject to all the terms, conditions, limitations and
restrictions contained in the Plan. In the event of any conflict or
inconsistency between the terms hereof and the terms of the Plan, the terms of
the Plan shall be controlling. In the event of any conflict or inconsistency
between the terms hereof and the terms of the Dynegy Inc. Executive Severance
Pay Plan, including any amendments or supplements thereto, the terms hereof
shall be controlling.

(b) This grant is not a contract of employment and the terms of Employee’s
employment shall not be affected hereby or by any agreement referred to herein
except to the extent specifically so provided herein or therein. Nothing herein
shall be construed to impose any obligation on the Company or on any Affiliate
to continue Employee’s employment, and it shall not impose any obligation on
Employee’s part to remain in the employ of the Company or of any Affiliate.

(c) All references in this Agreement to any “corporation” shall include a
corporation, a general partnership, a joint venture, a limited partnership, a
business trust or any other lawful business entity.

(d) Any notices or other communications provided for in this Agreement shall be
sufficient if in writing. In the case of Employee, such notices or
communications shall be effectively delivered when hand delivered to Employee at
his or her principal place of employment or when sent by registered or certified
mail to Employee at the last address Employee has filed with the Company. In the
case of the Company, such notices or communications shall be effectively
delivered when sent by registered or certified mail to the Company at its
principal executive offices.

(e) This Agreement may not be amended except by an agreement in writing signed
by each of the Company and Employee consenting to such amendment.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has agreed to and accepted
the terms of this Agreement, all as of the date first above written.

 

DYNEGY INC. By:  

 

Name:   J. Kevin Blodgett Title:   General Counsel & EVP, Administration
Accepted By:

 

 

Bruce A. Williamson

 

 

Date